Citation Nr: 1444839	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-14 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating for pseudofolliculitis barbae (PFB).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from June 1974 to March 1981, and from July 1981 to October 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO in Decatur, Georgia, which granted service connection for PFB and assigned a noncompensable (0 percent) initial disability rating, effective August 22, 2006.  This matter also comes on appeal from an October 2013 rating decision of the RO in Atlanta, Georgia, which, in pertinent part, denied a TDIU.  This case was previously before the Board in May 2012, where, in pertinent part, the higher initial disability rating issue was remanded for additional development.

The Board finds that there has been substantial compliance with the directives of the May 2012 remand.  The Veteran received a VA skin examination in June 2012.  The June 2012 VA skin examination report is of record.  The VA report reflects that the VA examiner reviewed the record, noted the Veteran's history and complaints regarding the skin, conducted an in-person examination with appropriate testing, and rendered the requested opinions.  As such, an additional remand to comply with the March 2014 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

In the February 2010 substantive appeal, via a VA Form 9, the Veteran requested a hearing before the Board via videoconference.  A written request to withdraw the hearing request was received by VA in October 2011.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2013).  Additional evidence has been received by the Board since the issuance of the last supplemental statement of the case (SSOC) for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2013).  

The Veteran has appealed from the initial rating assigned for the service-connected PFB.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's PFB has been manifested by, at most, three characteristics of disfigurement of the head, face, or neck:  surface contour of scar elevated or depressed on palpation, hyperpigmented area exceeding six square inches, and abnormal skin texture in an area exceeding six square inches.

2.  For the entire initial rating period, the Veteran's PFB has not been characterized by unstable scarring or as a scar of other than the head, face, or neck.

3.  For the entire initial rating period, the Veteran's PFB has been characterized as painful.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 30 percent, but no higher, for PFB have been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7800 to 7806 (2008).

2.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal, the criteria for a separate 10 percent disability rating for PFB symptoms analogous to painful scars have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

As this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for PFB, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded VA spinal examinations for compensation purposes in February 2009 and June 2012.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record and/or took the appropriate history, conducted in-person examinations with appropriate testing, and answered all relevant questions as to the issue being decided in the instant matter.

The record appears to contain all available evidence pertinent to the issue on appeal.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The relevant evidence consists of lay statements, service treatment records, and available post-service treatment records, including VA examination reports.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  

Initial Disability Rating for PFB

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2013).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2013).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2013).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Court has directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinsk, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

In a March 2009 rating decision, the RO granted service connection for PFB and assigned a noncompensable initial disability rating under Diagnostic Code 7813, effective August 22, 2006.  In the April 2009 NOD and February 2010 substantive appeal, the Veteran contended that, upon flare-ups, he experiences excruciating pain which results in limitation of motion of his head.  He further stated that he is ashamed when people are close enough to see the disfigurement on his face.    

There is no Diagnostic Code that specifically addresses PFB; therefore, the Veteran's skin disorder has been analogously rated under Diagnostic Code 7813, which addresses dermatophytosis.  Diagnostic Code 7813 provides that the disability is to be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, as scars under Diagnostic Codes 7801 through 7805, or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability.  38 C.F.R. § 4.118.

The Veteran filed the initial claim for service connection for PFB in August 2006.  During the pendency of the Veteran's claim and appeal, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of an appeal and the rating criteria are not specific as to applicability, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See VAOPGCPREC 7-2003; VAOPGCPREC 3-2000.  However, the amended skin regulations effective October 2008 specifically provide that those regulations are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008).  The Veteran filed his initial claim for PFB in August 2006; therefore, this claim will be considered solely under the criteria effective as to the date of the August 2006 claim for service connection.

Diagnostic Code 7800 addresses disfigurement of the head, face, or neck.  Under Diagnostic Code 7800, a 10 percent rating is assigned when there is one characteristic of disfigurement.  A 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 
50 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  A maximum 80 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 CFR § 4.118.

Note (1) to Diagnostic Code 7800 lists the eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows: (1) scar five or more inches (13 or more centimeters (cm)) in length; (2) scar at least one-quarter inch (0.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 CFR § 4.118.

Note (3) to Diagnostic Code 7800 provides that unretouched color photographs are to be taken into consideration when evaluating under these criteria.  38 CFR 
§ 4.118.

After a review of all the lay and medical evidence, the Board finds that, for the entire initial rating period, the reported PFB symptomatology demonstrates a disability picture that more closely approximates the criteria required for a 
30 percent rating under 38 CFR § 4.118, Diagnostic Code 7800.  As discussed below, the evidence of record demonstrates that the PFB has been manifested by, at most, three disfigurement characteristics:  surface contour of scar elevated or depressed on palpation, hyperpigmented area exceeding six square inches, and abnormal skin texture in an area exceeding six square inches.

The February 2009 VA examination report indicates that the Veteran advanced constantly experiencing face and neck exudation, itching, and crusting.  Upon examination, the VA examiner noted a level scar present at the face and neck measuring 26 centimeters by 12 centimeters with disfigurement, hyperpigmentation of more than 6 square inches, and abnormal texture of more than 6 square inches.  On examination, the face and neck scar had no tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, or limitation of motion.  The disability was treated with a topical corticosteroid.

A June 2009 VA dermatology note revealed hyperpigmented and violaceous scaly papules, cystic nodules overlying hyperpigmented patches on entire beard distribution, and several firm cicatricial papules.  A September 2009 VA dermatology note indicated that the Veteran reported painful bumps under the skin.  The VA dermatologist noted a history of several cystic nodules on cheeks/jawline that had been surgically drained over the past 10 years.  The VA dermatologist also noted few cystic nodules on entire beard distribution that had improved since the last dermatology visit and few firm cicatricial papules.

In May 2010, a VA dermatologist noted hyperpigmented and violaceous scaly papules and few cystic nodules lateral left jawline/neck, which were stable compared to the last dermatology visit.  The VA dermatologist also noted elevated cicatricial linear plaque at the lateral left jawline.  The VA dermatologist advanced an impression of pseudofolliculitis barbae, inflammatory, but stable with antibiotics and topical therapy.  The Veteran was advised of the possibility of treating the disability with cortisone intralesional injections if the disability became too symptomatic.  After being advised of the potential side effects, the Veteran declined the treatment.

In a November 2010 VA dermatology note, the VA dermatologist observed hypertrophic cicatrix, elevated cicatricial linear plaque lateral left jawline, hyperpigmented and violaceous small papules, and very few cystic nodules on lateral left jawline/neck, which had improved compared to the last visit.  In an October 2011 VA dermatology note, the VA dermatologist noted left face not tender, face improved; scar on left jawline is flatter; Veteran still has flare-ups, but improved since last visit.  The VA dermatologist further noted several small hyperpigmented and violaceous papules at the right jawline, and very few cystic papules lateral at the left jawline/neck, which were improved compared to last visit.  The VA dermatologist also noted very slightly elevated soft cicatricial linear plaque at the lateral left jawline, which also improved from previous exam.  The VA dermatologist advanced an impression of PFB improved, inflammatory component well controlled.

A May 2012 VA dermatology note revealed few lesions in beard, several small hyperpigmented and violaceous papules over beard distribution, and very few small cystic papules.  The May 2012 VA dermatologist advanced an impression of PFB, fairly well controlled with topical medications, and allowing beard to grow periodically.

A June 2012 VA examination report indicates scarring along the left jawline that had improved in appearance with topical treatment.  The Veteran reported intermittent flare-ups with development of large painful nodules and progressive hyperpigmentation of the lower face and neck.  The VA examiner noted as disfiguring PFB resulting in dark discoloration and pitted appearance to the skin on the entire beard and neck area, and many dark papules and pustules over the beard, jawline, and neck.  The VA examiner also noted several small hyperpigmented and violaceous cystic papules along the beard and neck region; a barely visible, slightly raised, linear scar along the left jawline; and dark and discolored, thick, coarse with rough (almost velvety) texture along the neck and beard region.

In an April 2013 dermatology note, the VA dermatologist indicated that the Veteran still has flare-ups.  The VA dermatologist noted several small hyperpigmented papules along the beard distribution and small cystic papule on the left jawline.

Given the aforementioned findings and lay statements, the Board finds the evidence is at least in equipoise as to whether the criteria for a 30 percent disability rating, but no higher than 30 percent, have been met.  The evidence reflects that there are, at most, three characteristics of disfigurement of the head, face, or neck due to the service-connected PFB:  surface contour of scar elevated or depressed on palpation, hyperpigmented area exceeding six square inches, and abnormal skin texture in an area exceeding six square inches.  While the more recent medical evidence does not provide any measurements with respect to the areas noted as hyperpigmented and abnormally textured, the Board will resolve reasonable doubt in the Veteran's favor and find that "entire beard and neck area," and similar clinical findings, constitute and exceed at least six square inches as prescribed under Diagnostic Code 7800, Note 1.  38 C.F.R. § 4.118.  Resolving reasonable doubt in the Veteran's favor, the Board finds that an initial 30 percent disability rating, but no higher than 30 percent, for PFB is warranted for the entire initial rating period.  38 C.F.R. §§ 4.3, 4.7.

A disability rating in excess of 30 percent is not warranted for any period because the PFB symptoms have not been shown to have visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or have four or more characteristics of disfigurement.  38 CFR § 4.118, Diagnostic Code 7800.

The Board has also considered whether a higher rating is available under a different Diagnostic Code, and finds that no other potential Diagnostic Code is more applicable or more favorable.  The evidence of record does not reveal dermatitis or the constant or near-constant use of systemic therapy such as corticosteroids or other immunosuppressive drugs, nor do the PFB symptoms cover more than 40 percent of either the entire body or the exposed areas affected.  In the June 2012 VA examination report, the VA examiner indicated that the Veteran does not have dermatitis.  The Veteran has been treated with only antibiotics and topical creams or gels.  Moreover, the areas affected by the Veteran's skin disability are limited to the face and neck according to the VA examiners, so Diagnostic Codes 7801 and 7802 are not applicable.  Further, the evidence of record does not demonstrate unstable scars, so Diagnostic Code 7803 does not apply.  38 C.F.R. § 4.118.  The evidence of record does not suggest, and the Veteran has not otherwise contended, that he has scars in any area of the body other than the head, face, or neck, and he has not alleged that the scars are unstable.  The Veteran has reported that he has frequent pain with movement; however, the evidence of record does not show and the Veteran has not otherwise contended that he has limitation of function as contemplated by Diagnostic Code 7805.  38 C.F.R. § 4.118.

Separate Rating for Painful Facial and Neck Scars

The Board has also considered whether the assignment of a separate rating under any other of the applicable diagnostic codes is appropriate in this case.  After a review of all the lay and medical evidence, the Board finds the evidence is at least in equipoise as to whether the criteria for a 10 percent rating have been met for symptoms analogous to painful scars.  The Board finds that, for the entire initial rating period on appeal, the criteria for a separate 10 percent disability rating, but no higher, under Diagnostic Code 7804 for the facial and neck symptoms analogous to painful scars are supported by the evidence in this case.  38 C.F.R. § 4.20.

Diagnostic Code 7804 prescribes that a 10 percent rating is warranted for superficial, painful, scars.  Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  As noted above, the Veteran has consistently reported that the PFB-related symptoms are painful, especially during flare-ups.  The Veteran is competent to report observable symptoms, such as pain, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Resolving reasonable doubt in the Veteran's favor, the Board finds that a separate initial rating of 10 percent, but no higher, is warranted under Diagnostic Code 7804 for the entire initial rating period for symptoms analogous to painful scars.  
38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also evaluated whether the service-connected PFB should be referred for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  In this case, the Board does not find any symptoms not already contemplated by the assigned schedular rating criteria.  The schedular rating criteria provided in Diagnostic Codes 7800 through 7806 reasonably encompass the Veteran's skin disability symptoms, which have been manifested by painful scars and, at most, three disfigurement characteristics:  surface contour of scar elevated or depressed on palpation, hyperpigmented area exceeding six square inches, and abnormal skin texture in an area exceeding six square inches.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria provide ratings for characteristics of disfigurement such as surface contour of scar elevated or depressed, hyperpigmentation, irregular skin texture, and for percentage of body area affected (Diagnostic Codes 7800 and 7806, 38 C.F.R. § 4.118), and even provide for disfigurement for more severe or greater affected areas than that experienced by or observed in the Veteran.  The Board notes that the Veteran has advanced that his PFB symptoms have limited the range of motion of his head; however, as such limitation of motion is due to pain, which is encompassed under Diagnostic Code 7804, the schedular rating criteria also account for this symptomatology.

According to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.
   
In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability of each throughout the entire initial rating period under consideration is contemplated by the rating schedule; therefore, the Diagnostic Code rating criteria are adequate.  In the absence of exceptional factors associated with the service-connected PFB, the Board finds that the criteria for 

submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU, which is a different form of extraschedular rating than 38 C.F.R. § 3.321, is addressed in the remand section below.


ORDER

For the entire initial rating period, a disability rating of 30 percent for the service-connected PFB, but no higher, is granted.

For the entire initial rating period, a separate 10 percent disability rating for PFB symptoms analogous to painful scars, but no higher, is granted.


REMAND

TDIU

The Veteran first requested a TDIU in July 2013.  In a rating decision dated October 10, 2013, the RO denied a TDIU.  In an Informal Hearing Presentation (IHP) received by VA in September 2014, the Veteran's representative argued that the Veteran was, in fact, entitled to a TDIU, and that the previous denial was in error.  The IHP is the first indication, formal or informal, that the Veteran disagreed with the October 10, 2013 rating decision, and as such, the Board finds it constitutes a NOD to the October 10, 2013 TDIU denial.  As the IHP was only recently filed, no statement of the case (SOC) has been issued by the RO.  The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

Issue a SOC to the Veteran which addresses the issue of entitlement to a TDIU.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects an appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


